DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 9/23/2020 for application number 17/030,256. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statements, Oath/Declaration and Claims.

Claims 1 – 16 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/20, 10/9/20, 11/16/20, 3/10/21, 5/12/21, 6/8/21, 6/23/21, 7/14/21, 8/20/21, 9/15/21, 10/8/21, 11/12/21, 12/3/21, 12/17/21, filed prior to FAOM are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 9/23/20 are deemed acceptable for examination proceedings.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: the claims recite “while diplaying…”, which appears to be a typo-grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klems (US Patent Application 2012/0323664; hereinafter Klems) in view of Chidella et al. (US Patent Application 2016/0055511; hereinafter Chidella).

As to independent claim 1, Klems teaches a computer system, comprising: 
a display generation component [Fig. 1, Para 0027 - display 170]; 
one or more input devices [Fig. 1, Para 0029 - an input device 190];
one or more processors [Fig. 1, Para 0026 - a processing unit (CPU or processor) 120]; and 
memory storing one or more programs configured to be executed by the one or more processors [Fig. 1, Para 0026 - the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120], the one or more programs including instructions for: 
displaying, via the display generation component, a first user interface that includes information about one or more passes associated with a service provider [Fig. 5], 
while displaying the first user interface, receiving, via the one or more input devices, a request to add one or more passes to an account associated with a first user identity [Fig. 5, Para 0062 -The metro sandwich coupon 510, which was added in FIG. 4, is listed. An add coupon button 530 can be displayed which a user can use to add additional coupons. As illustrated, the add coupon button 530 may be represented by a + sign to represent that it can be used to add coupons], wherein the one or more passes provide access to a service provided by the service provider [Examiner considers coupons from a service provider as passes providing access to a discount offered by a service provider]; 
Klems does not teach:
after receiving the request, displaying, via the display generation component, a share affordance for providing at least one of the one or more passes to an account associated with a second user identity; 
receiving, via the one or more input devices, a user input corresponding to selection of the share affordance; and 
in response to receiving the user input corresponding to selection of the share affordance, initiating a process for providing at least one of the one or more passes to the account associated with the second user identity.
However, Chidella teaches in the same field of endeavor:
after receiving the request [Para 0020 - the existing transaction account owner may select a get digital pass option 201 presented by transaction account system 100 via user portal 140. The request from the existing transaction account owner may cause transaction account system 100 to generate the digital pass], displaying, via the display generation component, a share affordance for providing at least one of the one or more passes to an account associated with a second user identity [Fig. 2B, Para 0021 - digital pass 211, as shown in screen 215, may include a selectable portion 215.. Selectable portion 215 may include a link to a landing page, a link to an application, may trigger a request for application information (e.g., a request for preliminary application information) and/or the like. Similarly, scanable portion 217 may route a user to a landing page, an application, and/or the like. Moreover, digital pass 211 may be presented by a existing user to a new user via first user device 150]; 
receiving, via the one or more input devices, a user input corresponding to selection of the share affordance [Fig. 2B, Para 0022 - the digital pass provided to the existing transaction account owner may be sharable via first user device 150 and shown in screen 225. In this regard, first user device 150 may be equipped with a digital wallet (e.g., Passbook.RTM.) that is configured to store and share the digital pass. The existing transaction account owner may share the digital pass via first user device 150, as shown in screen 235, to a prospective transaction account owner via the prospective transaction account owner's second user device 160, as shown in screen 245]; and 
in response to receiving the user input corresponding to selection of the share affordance, initiating a process for providing at least one of the one or more passes to the account associated with the second user identity [Fig. 2B, Para 0022, Para 0023].
It would have been obvious to one of ordinary skill in art, having the teachings of Klems and Chidella at the time of filing, to modify the system for integrated coupon storage , discovery and redemption disclosed by Klems to include the concept of a transaction account owner acquisition taught by Chidella to streamline the application process for new members which may provide a more efficient new member acquisition scheme [Chidella, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of a transaction account owner acquisition taught by Chidella to streamline the application process [Chidella, Para 0003].

As to dependent claim 2, Klems and Chidella teach the computer system of claim 1.
Chidella further teaches: wherein the one or more programs further include instructions for: in response to receiving the request to add one or more passes to the account associated with the first user identity, initiating a process for adding the one or more passes to a device associated with the account associated with the first user identity [Para 0020 - the existing transaction account owner may select a get digital pass option 201 presented by transaction account system 100 via user portal 140. The request from the existing transaction account owner may cause transaction account system 100 to generate the digital pass], 
wherein the process for adding the one or more passes to the device associated with the account associated with the first user identity includes displaying the share affordance for providing at least one of the one or more passes to the account associated with the second user identity [Fig. 2B, Para 0022 - the digital pass provided to the existing transaction account owner may be sharable via first user device 150 and shown in screen 225. In this regard, first user device 150 may be equipped with a digital wallet (e.g., Passbook.RTM.) that is configured to store and share the digital pass. The existing transaction account owner may share the digital pass via first user device 150, as shown in screen 235, to a prospective transaction account owner via the prospective transaction account owner's second user device 160, as shown in screen 245].

As to dependent claim 3, Klems and Chidella teach the computer system of claim 1.
Klems further teaches:  wherein the one or more programs further include instructions for: in response to receiving the request to add one or more passes to the account associated with the first user identity, adding a first pass of the one or more passes and a second pass of the ore or more passes, different from the first pass of the one or more passes, to the account associated with the first user identity [Fig 5, Para 0062 – Klems teaches that an account owner of the coupon wallet can add one or more coupons by clicking on “add coupon button 530” that are different from each other] .

As to dependent claim 4, Klems and Chidella teach the computer system of claim 1.
Chidella further teaches: wherein the process for providing at least one of the one or more passes to the account associated with the second user identity includes providing a first pass of the one or more passes and a second pass of the one or more passes, different from the first pass of the one or more passes, to the account associated with the second user identity  [Para 0022 – Chidella teaches that each pass generated for the first user device can be shared with the second user via a digital wallet].

As to independent claims 15 and 16, the claims are substantially similar to claim 1 and are rejected on the same ground.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klems in view of Chidella, further in view of Vaidyanathan et al. (US Patent Application 2017/0243200; hereinafter Vaidyanathan).

As to dependent claim 5, Klems and Chidella teach the computer system of claim 1.  
Vaidyanathan further teaches in the same field of endeavor: wherein the share affordance is displayed in a second user interface different from the first user interface [Fig. 3A-1, para 0047 - In view 302d, the husband may select to share the coupon by selecting an interface labeled "Share" on the user device, as indicated by pointer 332], 
Chidella further teaches: the method further comprising: in response to receiving the user input corresponding to selection of the share affordance, displaying the first user interface [Para 0047 - the husband may select "Wife" (as indicated by pointer 332) from a list of contacts displayed on user device 302. Finally, in view 302f, user device 302 displays that the artifact was "Shared Successfully." It should be noted that the various interfaces for making selections on the user device may have any label, tag, name, indicia, etc. as appropriate – upon completion of sharing, it is a design choice of the developer to display the first user interface].
. It would have been obvious to one of ordinary skill in art, having the teachings of Klems, Chidella and Vaidyanathan at the time of filing, to modify the system for integrated coupon storage , discovery and redemption disclosed by Klems and a transaction account owner acquisition taught by Chidella to include the concept of a shared resource management system taught by Vaidyanathan to offer a digital wallet system and method that may provide [Vaidyanathan, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a shared resource management system taught by Vaidyanathan to offer a digital wallet system and method that may provide consumers with flexibility for managing the contents of their digital wallets, which may lead to increased usage of the digital wallets [Vaidyanathan, Para 0004].

As to dependent claim 8, Klems and Chidella teach the computer system of claim 1.
Vaidyanathan further teaches: wherein the process for providing at least one of the one or more passes to the account associated with the second user identity adds the at least one of the one or more passes to a first device associated with the second user identity and a second device associated with the second user identity [Para 0069 - a given user may access the cloud-based resources 708 by a number of devices].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klems in view of Chidella, further in view of Campos (US Patent Application 2013/0304642; hereinafter Campos).

As to dependent claim 6, Klems and Chidella teach the computer system of claim 1.
Campos further teaches in the same field of endeavor: wherein the request to add one or more passes to the account associated with the first user identity does not add the one or [Para 0165 – the authorization unit 157 will check the data fields in the request to confirm that the fields are populated with data and that the data is in the correct format (e.g., length, alphanumeric format). If the request is improperly formatted, the authorization unit 157 will reject the request  – Examiner notes that the if the request is declined or errored, the request to add one or more passes to the account associated with the first user identity will not add the one or more passes.].
It would have been obvious to one of ordinary skill in art, having the teachings of Klems, Chidella and Campos at the time of filing, to modify the system for integrated coupon storage , discovery and redemption disclosed by Klems and a transaction account owner acquisition taught by Chidella to include the concept of adding a value card to an electronic wallet taught by Campos to obtain a more efficient, secure, and effective way of accessing and using their card-related assets [Campos, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of adding a value card to an electronic wallet taught by Campos to obtain a more efficient, secure, and effective way of accessing and using their card-related assets [Campos, Para 0007].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klems in view of Chidella, further in view of Coppinger (US Patent Application 2013/0046600; hereinafter Coppinger).

As to dependent claim 7, Klems and Chidella teach the computer system of claim 1.
[Para 0050 – as an enrolled participant in Merchant A's loyalty program, Joe receives an electronic coupon for ten-percent off of his next purchase from Merchant A. Joe may forward the coupon via SMS to his friend, Beth, When Beth wishes to redeem the "gifted" coupon, the loyalty gateway 130 automatically enrolls Beth in the issuing merchant's loyalty campaign and allows her to install the wallet application 105 to her communication device 110].
It would have been obvious to one of ordinary skill in art, having the teachings of Klems, Chidella and Coppinger at the time of filing, to modify the system for integrated coupon storage , discovery and redemption disclosed by Klems and a transaction account owner acquisition taught by Chidella to include the concept of a rule based selection of a transaction instrument in a loyalty campaign taught by Coppinger to provide a mobile channel, enabling sales and marketing teams to reach customers at any moment, not just at the point of sale, as well as, encourage customer purchases and provide centralized management of various instruments [Coppinger, para 0013].
One of the ordinary skill in the art wanted to be motivated to include the concept of a rule based selection of a transaction instrument in a loyalty campaign taught by Coppinger to provide a mobile channel, enabling sales and marketing teams to reach customers at any [Coppinger, para 0013].

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klems in view of Chidella, further in view of Feldman et al.(US Patent Application 2014/0047331; hereinafter Feldman).

As to dependent claim 9, Klems and Chidella teach the computer system of claim 1.
Feldman further teaches in the same field of endeavor: wherein the one or more programs further include instructions for:
receiving an input corresponding to a selection of a visual design for the one or more passes [Para 0009 - A button provided with the rendered redeemable document can enable a user to transmit the redeemable document to the secondary computing devices. If the button is selected, the redeemable document can be transmitted to the secondary computing devices from which the user can render the redeemable document], and
in response to receiving the input corresponding to the selection of the visual design for the one or more passes, displaying the one or more passes according to the selected visual design [Para 0055 – an animation can be presented when adding a new redeemable document to redeemable documents stored on the mobile device. For example, to save new redeemable document 202 on the mobile device a user can select graphical element 206. In response to the selection of graphical element 206, redeemable document 202 can be animated to appear to be inserted into the overlapping presentation 204].
[Feldman, para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of detecting and transmitting a redeemable document taught by Feldman to obtain a method of easily detecting redeemable documents and transmitting them to other computing devices [Feldman, para 0005].

As to dependent claim 10, Klems and Chidella teach the computer system of claim 1.
Feldman further teaches in the same field of endeavor: wherein displaying the first user interface includes displaying a representation of the one or more passes with a geometry alteration effect [Para 0078 - As the animation is presented a full view of the redeemable document 602 corresponding to the selected redeemable document abstract 504 can be presented. The effect of the animation is to present a simulation of a physical card, file, or folder being pulled out of a stack of cards, a filing cabinet, wallet or other physical storage mechanism – Examiner considers such animation effects as a geometry alternation effect].

As to dependent claim 12, Klems and Chidella teach the computer system of claim 1.


displaying, via the display generation component, a representation of a first pass of the one or more passes, wherein displaying the representation of the first pass includes displaying an animation of at least one visual feature of the representation of the first pass [Para 0078 - As the animation is presented a full view of the redeemable document 602 corresponding to the selected redeemable document abstract 504 can be presented. The effect of the animation is to present a simulation of a physical card, file, or folder being pulled out of a stack of cards, a filing cabinet, wallet or other physical storage mechanism].

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klems in view of Chidella, further in view of Williams et al.(US Patent Application 2015/0053757; hereinafter Williams).

As to dependent claim 11, Klems and Chidella teach the computer system of claim 1.
Williams further teaches in the same field of endeavor: wherein the one or more programs further include instructions for:
detecting a request to provide data corresponding to a first pass of the one or more passes to a pass reader terminal; and
in response to detecting the request to provide data corresponding to the first pass to the pass reader terminal, displaying, via the display generation component, an animation [Para 0086 - light emitted through the lens 218 may have multiple different colors based upon operations, states, or validation status during use of the ticket reader system 106. In an embodiment, light emitted through the lens may use various animation effects to indicate different states or results of ticket validation].

As to dependent claim 13, Klems and Chidella teach the computer system of claim 1.
Williams further teaches in the same field of endeavor: wherein the one or more programs further include instructions for:
detecting a request to provide data corresponding to a first pass of the one or more passes to a pass reader terminal; and
in response to detecting the request to provide data corresponding to the first pass to the pass reader terminal, causing an audio notification corresponding to the first pass [Para 0068 - the CPU 402 executes stored programs that provide for issuing audio tones, sounds or other audible feedback to the user 202 when a ticket reading operation is attempted, succeeds and/or fails].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arana et al. (US Patent Application 2018/0322488) teaches a system that provide a multi-feature integrated digital wallet graphical user interface on a display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/             Primary Examiner, Art Unit 2176